ADDENDUM TO SERVICES AGREEMENT NO. 1922         SERVICES AGREEMENT DATED AS OF
July 1, 2004        

Reference is made to the Services Agreement (the "Agreement") between BISYS
Information Solutions L.P. ("BISYS") and Greater Buffalo Savings Bank ("Client")
effective as of July 1, 2004, to which this Addendum to Services Agreement No.
1922 (this "Addendum") is attached and made a part. The Agreement shall
supersede and replace the prior Services Agreement between BISYS, Inc. and
Client executed by Client on June 9, 1999 (the "Prior Services Agreement"),
including any addenda thereto other than any addendum commonly referred to as
either an "Additional Services Agreement" or "Additional Services Addendum"
(individually, an "ASA"). Any and all such ASAs shall continue in full force and
effect and all references to the Prior Services Agreement contained in any ASA
shall mean the Agreement. Except as expressly amended and supplemented hereby,
all terms defined in the Agreement shall have the same meanings when used
herein.

        The Agreement is hereby amended and supplemented as follows:         1.
Except as expressly amended and supplemented hereby, all terms defined in the
Agreement shall have the same meanings when used herein.           2. Charges.  
          2.1 Paragraph 3 of the Agreement is amended by inserting the following
new Paragraphs after Paragraph 3(D):                 "E. For purposes of this
Agreement, the following definitions shall apply:          

(1)      "Exhibit A Services" shall mean the Services identified on attached
Exhibit A. The parties agree that included in the definition of Exhibit A
Services are Client usage of any features associated with the Services listed on
the Standard Services portion of Exhibit A which features are in existence and
available to Client as of the date of this Addendum. Neither features,

nor Services, listed on the Price Lists as of the date hereof, but not set forth
on Exhibit A shall be deemed to be part of the Exhibit A Services, and such
other Services and/or features shall be billed to Client in accordance with the
provisions of Paragraph G below. The parties also agree that Exhibit A Services
are recurring Services and do not include any installation charges,

training charges, one-time license fees or any other one-time charges.

          (2)      "Client Accounts" shall include all open and closed deposit
and loan accounts on the BISYS System.           (3)      "One Year Period"
shall mean each twelve (12) calendar month period commencing the first day of
the first full calendar month following the Commencement Date and annually
thereafter during the Initial Period, and the indication as to which twelve (12)
month period is being referenced will be with the addition of an ordinal number
preceding the term One Year

1

--------------------------------------------------------------------------------

    Period, e.g., First One Year Period, Second One Year Period, etc.          
      F.

Notwithstanding the first sentence of Paragraph 3(B), the charges for any and
all Client usage of the Services set forth on Exhibit A (the "Exhibit A
Services") shall be a combined monthly charge (the "Combined Monthly Charge"),
as set forth below.

                  (1) The initial Combined Monthly Charge for the First and
Second One Year Periods shall be $9,000.00 for up to 45,000 Client Accounts.    
                  (2) At the end of the Second One Year Period and each
subsequent One Year Period, BISYS will determine the number of Client Accounts
on the BISYS System (the "Year End Accounts"). The Combined Monthly Charge at
the beginning of the Third One Year Period shall be calculated as (x) $9,000.00
plus (y) the number of Year End Accounts in excess of 45,000 times the Per
Account Fee of $0.25 (which may change pursuant to Paragraph 3(B)):            
      (3) The Combined Monthly Charge will be adjusted at any time during a One
Year Period, if Client acquires any additional assets, liabilities or serviced
accounts from a financial organization (the "Acquired Accounts"). Commencing on
the first day of the fourth month following the conversion of the Acquired
Accounts to the BISYS System, BISYS will add the number of Acquired Accounts to
the most current number of Client Accounts and adjust the Combined Monthly
Charge to reflect the higher number of Client Accounts on the BISYS System.    
              (4)

Notwithstanding Subparagraph (1) above, the $9000.00 limitation on the Combined
Monthly Charge is exclusive of charges relating to third-party services such as
EFT/ATM and pass-through charges.

                G.

In addition to the Combined Monthly Charge, Client will pay BISYS each month
for:

                  (1) All usage of Services not set forth on Exhibit A; and    
              (2) All pass-through charges, including but not limited to
telecommunication charges, courier charges and postage charges.                
    H. License fees and terminal connection fees associated with the Oracle
product shall be reduced to $20 per workstation during the Initial Term. During
any renewal period, such fees will no longer be subject to such reduction,
provided that BISYS agrees that the amounts to be charged to Client for such
fees shall not exceed 80% of the amounts set forth in the then-current BISYS
Price List (determined at the time the renewal period is commenced)."          
      I. BISYS agrees that any increase in the charges to Client for Standard or

2

--------------------------------------------------------------------------------

        Special Services will be limited in the aggregate to 10% per year.      
        2.2 Processing Credit.     In the event Client executes ASAs for BISYS'
Cview CRM, Intervoice VRU, and Treev Document Management products, in addition
to the Loan Portfolio Participations Module, and Signature Scan products, BISYS
agrees to grant Client service/processing credits ("Processing Credits") in the
amount of $175,000.00, which amount may be applied toward service and processing
charges and other direct BISYS charges on Client's Monthly Invoices until all
Processing Credits have been applied and the remaining amount of Processing
Credits has been reduced to zero Dollars ($0.00). In the event the Agreement is
terminated or Client elects to migrate to in-house processing or otherwise
deconverts from the BISYS System prior to the end of the Initial Period (as may
be extended herein), effective as of the date notice of termination or
deconversion is given:              (a) if any Processing Credits remain
unapplied, then the amount of such remaining unapplied Processing Credits shall
not be available for application by Client and the grant by BISYS of any such
remaining unapplied Processing Credits shall be deemed revoked; and          (b)
if all or a portion of the Processing Credits have been applied, then Client
shall repay to BISYS a pro rata amount equal to: (a) the Processing Credits
which have been applied, divided by the number of calendar months from the date
the Processing Credit is granted to the end of the Initial Period; multiplied by
(b) the total number of calendar months in the Initial Period minus the number
of months in which Processing Credits were applied.               Processing
Credits may not be used toward electronic banking or Internet banking services,
and in no event shall any portion of the Processing Credit be used to offset
pass-through, hardware, or installation charges.               2.3 Showcase
Credit. Client agrees to assist BISYS in the growth of BISYS by acting as a
"Showcase" site for prospective BISYS clients. BISYS will grant Client a credit
in the amount of $500 (up to a maximum monthly credit of $1,000) for each
"Showcase" visit by a prospective BISYS client. In consideration of such credit,
Client will, upon reasonable advance notice, provide appropriate access to its
equipment and processes used to employ the BISYS System and appropriate support
to BISYS in the sales and marketing of its products and services in connection
with any "Showcase" visits.                   2.4 ATM Batch Processing Discount.
During the Initial Period BISYS agrees to grant Client a discount of 50% off
BISYS' ATM Batch Processing charges as set forth in the Price List (which
charges may change from time to time). In the event Client deconverts from the
BISYS System, such discount shall no longer be effective from and after the date
on which Client gives notice of termination or deconversion.                  
2.5 Acquisition of Client. Notwithstanding anything to the contrary set forth in
Paragraph 2 of the Agreement, if Client is acquired by or merged into (and is
not the surviving entity) a financial organization which does not have a valid
Services Agreement with BISYS (a "Change in Control"); and (b) within twelve
(12) months    

3

--------------------------------------------------------------------------------

      of such Change in Control, Client is required to convert to a data
processing system other than the BISYS System, Client shall have the option
during the first twelve (12) months following the formal public announcement of
such Change in Control to terminate this Agreement by giving BISYS at least 270
days' prior written notice. Such termination shall be effective provided that:  
        (a) Client pays BISYS for all Services in accordance with the terms of
this Agreement and Addendum through the effective date of termination, including
all third party and pass-through charges; and             (b) Client pays for
all Deconversion assistance in accordance with Paragraph 8(B) of the Agreement;
and             (c) Client pays BISYS an early termination fee equal to the
aggregate amount of the six (6) monthly invoices preceding the effective date of
termination plus an amount representing any discounts extended to BISYS during
the Initial Period.             (d) All payments must be made prior to delivery
of Client Files."           2.6 Amendments to Paragraph 3.           2.6.1
Clause (iv) of Paragraph 3.A. of the Agreement shall be amended by adding the
following parenthetical after the words, ", Client shall pay a minimum monthly
charge", which shall read as follows: "(which minimum monthly charge shall be
the aggregate of all charges invoiced to Client, i.e. BISYS charges, third party
charges and network charges)".               2.6.2 Clause (iv) of Paragraph 3.A.
of the Agreement shall be amended by deleting such clause in its entirety and
inserting, in lieu thereof, the following: "(iv) 80% of the monthly average of
all charges invoiced to Client (excluding one-time charges related to new
product installation) over the three (3) month period immediately preceding any
deconversion by Client if Client deconverts from the BISYS System.           3.
Performance Standards.       3.1 Downtime. For purposes of this Agreement,
"Downtime" shall mean any general on-line services interruption (except for
interruption due to reasons beyond BISYS' reasonable control, including without
limitation, destruction of equipment, communication line failure, fire, acts of
God, or acts of governmental or judicial authority) caused by failure of the
Data Center's computers, programs or operators to sustain continuous
availability of on-line processing during On-Line Hours. BISYS' Data Center will
log and report Downtime providing appropriate analytical reports to Client for
each calendar month. Client reserves the right to reconcile such reports with
Client's own records of Downtime and correct any errors. Downtime results will
be tabulated daily and averaged for the calendar month.               (a) For
every percentage of Downtime in excess of two (2) percentage points (as a
percentage of total On-Line Hours), during a period of time measured      

4

--------------------------------------------------------------------------------

  on a rolling three (3) month average, BISYS will deduct one percent (1%) of
the actual charges for the Services paid by Client to BISYS for the measured
month to a maximum of five percent (5%). Application of this credit will be made
the following month.             (b) If BISYS experiences Downtime in excess of
five (5) percentage points per month during any two consecutive calendar months,
Client shall have the option to terminate this Agreement prior to the end of the
Initial Period upon at least 180 days prior written notice to BISYS and such
termination shall be effective, provided that:                 (i) Client shall
pay BISYS for all Services provided to Client on the terms provided in this
Addendum, including pass-through charges, through the effective termination date
(excluding any early termination charges); and               (ii) Client shall
pay BISYS for all Deconversion assistance in accordance with Paragraph 9(B) of
the Agreement; and                     (iii) All payments must be made prior to
the delivery of Client Files.           3.2 Report Delivery. Provided that
Client has installed a BISYS approved network configuration, if at least ninety
percent (90%) of the individual daily reports are not stored on Client's print
server by 10:00 A.M. Eastern Time on the business day immediately following the
day as to which such reports relate on at least ninety percent (90%) of the
business days during any calendar quarter, then the charges for the Services
otherwise payable by Client to BISYS under this Agreement for such calendar
quarter shall be reduced by five percent (5%) and applied as a credit against
charges for the month following such calendar quarter. BISYS agrees to use all
reasonable efforts to provide correct report data so as to prevent double
posting. BISYS agrees to monitor Service Incidents related to production
performance. Service Incidents are defined as a single occurrence of:          
      S Reprint/Rerun (due solely to BISYS' error), i.e., double posting,
incorrect data, omission, etc.             S Fiche production error       S
Report misroute (due solely to BISYS' error)       S Work request delay (based
on mutually agreed upon delivery date)       S Service Incident mutually agreed
upon in writing signed by BISYS and Client             (a) If during any two (2)
consecutive calendar month period, the number of separate Service Incidents
exceeds four (4), then Client shall have the option to terminate this Agreement
prior to the end of the Initial Period upon at least 180 days prior written
notice to BISYS, and the termination shall be effective provided that:          
      (i) Client pays BISYS for all Services provided through the effective

5

--------------------------------------------------------------------------------

    termination date on the terms provided in this Addendum, including    
pass-through charges (excluding any early termination charges);     and        
    (ii) Client pays BISYS for any Deconversion assistance in accordance with
Paragraph 9(B); and                 (iii) All payments must be made before the
delivery of Client Files.         3.3 For purposes of this Paragraph, if the
BISYS System is not available due to reasons beyond BISYS' reasonable control,
including without limitation, destruction of equipment, communication line
failure, fire, acts of God or acts of governmental or judicial authority then
any incident resulting from the unavailability of the BISYS System for the
reasons set forth in this sentence shall not be included in the number of
Service Incidents for purposes of determining if Client has the opportunity to
terminate this Agreement in accordance with Paragraph 3.2(a) above.         4.
Nondisclosure of Terms. Neither BISYS nor Client shall (except to persons acting
on behalf of such party) disclose, and neither party shall permit any of its
employees or other persons who act or acted in its behalf to disclose, any of
the terms and conditions of the Agreement, including without limitation any
Addendum or pricing terms, except as may be required by law.         5.
Availability of Services. Paragraph 4.A. of the Agreement is amended by adding,
after the words "7:00 A.M. to 5:00 P.M. Saturday", the words "and 10:00 AM to
5:00 PM Sunday".       6. Further Amendments.         6.2.1 Paragraph 6 of the
Agreement is amended by adding the following sentence at the end of Subparagraph
B thereof "BISYS agrees to make commercially reasonable efforts to provide
notice to Client of any network outage of which it is aware."           6.2.2
Paragraph 7 of the Agreement is amended by deleting the word "reasonable" in the
second sentence of Subparagraph A and in the first sentence of Subparagraph B,
and inserting in each location, in lieu thereof, the words, "reasonably
adequate".           6.2.3 Paragraph 7 of the Agreement is further amended by
adding the words "Client," to third sentence of Subparagraph E after the words,
"available at the Data Center for examination by".           6.2.4 Paragraph 9
of the Agreement is amended by:           (A) restating the second sentence of
Subparagraph C thereof in its entirety as follows: "All such improvements,
enhancements, modifications and updates shall be delivered to Client in a form
of computer media, which shall be provided to Client by BISYS and shall be
installed by Client, with reasonable installation support to be provided
telephonically by BISYS via normal client  

6

--------------------------------------------------------------------------------

    service channels.";     (B) adding, to the end of the first sentence of, the
following proviso: "provided, however, that Client may make copies of BISYS
documentation for its own purposes only, and such copies must be destroyed or
returned to BISYS upon termination of this Agreement."; and       (C) deleting,
from the third sentence of Subparagraph C, the number "45" and inserting, in
lieu thereof, the number "90".           6.2.5 Paragraph 10(B) is modified by
adding after the sentence thereof, the sentence "A copy of BISYS' SAS 70 will be
made available to Client at no cost".             6.2.6 Paragraph 13 is amended
by :           (A) adding to the first sentence of such paragraph, the words,
"responsibility for and" after the words "BISYS has sole"; and             (B)
adding, at the end of the third sentence of such paragraph, the words ", upon
180 days' prior written notice".       6.2.7 Paragraph 14 of the Agreement is
modified by adding the following sentence at the end thereof: "BISYS will
provide Client with evidence of coverage upon receipt of a written request
therefor."           6.2.8 Paragraph 17(A) of the Agreement is modified by
restating such subparagraph in its entirety as follows: "BISYS shall make
available via the company website (www.bisys.com) copies of The BISYS Group,
Inc.'s (BISYS' parent corporation) current audited financial statements no later
than sixty (60) days of public filing thereof.           6.2.9 Paragraph 3(B) of
the Agreement is modified by deleting the word "first" in the second sentence
thereof, and inserting, in lieu thereof, the word, "second".             6.2.10
Paragraph 3(D) of the Agreement is modified by inserting in the penultimate
sentence, after the words "reimburse BISYS for any and all", the words, "out-of-
pocket".         7. Limitation of Shared Security Subsidy. BISYS agrees to limit
any "shared security subsidy" charge incurred pursuant to Paragraph 10(C) to 10%
per annum. In the event a change of law or regulation results in Client's
equitable share being greater than 10% of Client's average invoice amount over
the preceding six calendar months, Client may terminate the Agreement upon 180
days' prior written notice, subject to fulfillment of the conditions set forth
in Section 2.5 (a) through 2.5 (d) of this Addendum. Notwithstanding anything to
the contrary in this Paragraph 7, BISYS agrees that any "shared security
subsidy" charge will be waived for the first twenty four (24) months of the
Initial Period.         8. Option to Transition to In-house Processing.
Notwithstanding anything to the contrary set forth herein, Client shall have the
one-time option to transition to the Open Solutions, Inc. ("OSI") Complete
Banking Solution (the "OSI System") as an in-house data processing system prior
to the end of the Initial Period by giving notice of its intent to exercise such
 

7

--------------------------------------------------------------------------------

 

option at any time during the forty second (42nd) month following the Initiation
Date, and the transition must be commenced no later than the forty eighth (48th)
month following the Initiation Date, provided that:

 

 •

The effective date of transition must occur after the 42nd month following the
Initiation Date but before the 54th month following the Initiation Date, and
will be scheduled at a mutually convenient time subject to the reasonable
availability of BISYS and OSI personnel; and    

 •

Client shall give BISYS at least six (6) months prior written notice of its
intention to transition to the OSI System; and  

 •

Client shall pay BISYS (i) for all Services provided by BISYS through the
effective date of transition, including all pass-through charges, and (ii) a
pro-rated amount representing all discounts and Processing Credits extended to
Client by BISYS throughout the Initial Period until the date of transition to
the OSI System; and      

 •

Client will pay BISYS all deconversion charges in accordance with Paragraph
8(b); and Client shall reimburse BISYS for any reasonable out of pocket expenses
incurred by BISYS in connection with the transition to the OSI System,
including, without limitation, reasonable travel, lodging and other
out-of-pocket expenses; and      

 •

If Client elects to exercise the migration option, Client shall enter into a
direct licensing agreement with OSI for the system prior to the termination of
the Services Agreement with BISYS.       Except as expressly amended and
supplemented hereby, the Agreement shall remain unchanged and continue to be in
full force and effect.     This Addendum supersedes and replaces any prior
agreement (written or oral) as to its subject matter. If there is any conflict
between the terms and conditions of this Addendum and the terms and conditions
of the Agreement or any prior addendum to this Agreement, the Terms and
Conditions of this Addendum shall prevail.     BISYS INFORMATION SOLUTIONS, L.P.
  GREATER BUFFALO SAVINGS BANK           By: /s/ James J. Guidici   By: /s/
Harold Davis, Jr.                     Name: James J. Guidici   Name: Harold
Davis, Jr.                     Title: Executive Vice President   Title: Vice
President                     Date: 10/28/04   Date: 10/28/04   THIS ADDENDUM
SHALL BECOME EFFECTIVE UPON BEING SIGNED BY AN AUTHORIZED OFFICER OF BISYS.
BISYS' MARKETING REPRESENTATIVES DO NOT HAVE THE AUTHORITY TO BIND BISYS.  

8

--------------------------------------------------------------------------------

    Contract No.1922        

GREATER BUFFALO SAVINGS BANK

                    EXHIBIT A SERVICES          

Transaction Account Processing (DDA, MMDA, NOW, Commercial DDA, SUPER NOW)

Savings, Time Deposits/Certificates of Deposit

Consumer Loan Processing

Commercial Loan Processing

Mortgage Loan Processing

Construction Loan Processing

Automatic Clearing House Processing (ACH)

Central Information File (CIF)

Pending/Matrix Processing

Year-End Processing (excluding forms production)

Credit Bureau Reporting

Oracle Licenses/Terminal Connection (up to 15 Workstations)

OFAC Support

ACH Processing

9

--------------------------------------------------------------------------------